Citation Nr: 0127393	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation due 
to the deceased veteran's blindness due to bilateral 
occipital lobe infarcts under the provisions of 38 C.F.R. 
§ 3.312.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from March 1943 to February 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In November 
1998, the appellant, who is the veteran's widow, testified at 
a videoconference hearing before the undersigned Acting 
Member of the Board.  In a decision dated in June 2000, the 
Board denied the appellant's claims, and the appellant filed 
a motion for reconsideration of the Board decision.  That 
motion was denied by the Vice Chairman of the Board.  
Thereafter, the appellant appealed the June 2000 Board 
decision to the Court of Appeals for Veterans Claims (Court).  
In an Order dated in March 2001, the Court vacated the June 
2000 Board decision and remanded the case to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  

The VCAA, which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The medical certificate of death shows that the veteran died 
at a VA hospital in November 1997 and lists ventricular 
fibrillation due to acute myocardial infarction as the cause 
of the his death.  The appellant contends that that she 
should be awarded Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 C.F.R. § 3.312 based on the 
deceased veteran's blindness due to bilateral occipital lobe 
infarcts as the cause of the veteran's death.  At the time of 
his death, the veteran was in receipt of compensation 
benefits for blindness secondary to bilateral occipital lobe 
infarcts under the provisions of 38 U.S.C.A. § 1151, and the 
appellant asserts that the blindness and the associated 
extreme trauma could have caused the veteran's heart 
condition and contributed to his dialysis.  Alternatively, 
the appellant contends that the veteran's death was caused by 
VA cardiac catheterization of the veteran on the day he died 
thereby warranting entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151.  In addition, the appellant asserts that 
although she signed the Form 522, Consent for Administration 
of Anesthesia and Performance of Operations and Other 
Procedures, regarding the cardiac catheterization, VA 
provided no counseling explaining the procedure.  

38 U.S.C. § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997, to limit the payment of 
compensation or DIC for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  The appellant's claim was filed after October 
1, 1997.  Therefore, the amended law is applicable to this 
DIC claim.  See VAOPGCPREC 40-97.  

In pertinent part, 38 U.S.C.A. § 1151 as amended provides 
that DIC shall be awarded for a qualifying death of a veteran 
as if such death were service-connected.  For purposes of 
this section, a death is a qualifying death if it was not the 
result of the veteran's willful misconduct and (1) the death 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).  

With respect to the claim of a link between the veteran's 
blindness due to bilateral occipital lobe infarcts and the 
immediate or underlying causes of the veteran's death, 
possibly relevant evidence would include medical reports of 
treatment or evaluation before and after the June 1994 
angiogram to which the occipital lobe infarcts have been 
attributed.  The claims file includes VA outpatient and 
hospital records dated from June 1994 to November 1997, but 
does not include medical evidence for the period between 
April 1949, the date of a VA examination, and June 1994, when 
the veteran underwent VA hospitalization during which the 
occipital lobe infarcts occurred.  It is unclear whether any 
relevant medical records exist for this period, but 
information in the claims file indicates that the veteran may 
have received treatment at the Hines VA Medical Center (VAMC) 
during this time.  The RO should attempt to obtain this and 
any other relevant medical evidence that that appellant may 
be able to identify.  

Under the VCAA, new duty to assist provisions include 
requiring VA to obtain relevant evidence and obtain a medical 
opinion when such opinion is necessary to make a decision on 
a claim.  The claims file does not currently include any 
medical opinion as to whether there was a link between the 
veteran's blindness due to bilateral occipital lobe infarcts 
and the immediate or underlying cause of his death.  Further, 
as to the claim that the VA cardiac catheterization caused 
the veteran's death, the claims file does not currently 
include any medical opinion as to (1) whether there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the veteran hospital care, medical or surgical 
treatment, or examination (did VA fail to exercise the degree 
of care that would be expected of a reasonable health care 
provider), and if so, did it proximately cause death; or (2) 
was the proximate cause of the veteran's death an event not 
reasonably foreseeable.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken 
in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she provide the names, 
addresses and approximate dates of 
treatment of all health care providers, VA 
and non-VA, from whom the veteran received 
treatment or evaluation of chronic renal 
insufficiency, hypertension, coronary 
artery disease, cerebrovascular accident 
or abdominal aortic aneurysm at any time 
between April 1949 and June 1994.  With 
any necessary authorization from the 
appellant, the RO should obtain and 
associate with the claims file all 
identified medical records that have not 
been obtained previously.  In any event, 
the RO should specifically attempt to 
obtain treatment records for the veteran, 
including both outpatient records and 
hospital summaries in that period for 
treatment at the VAMC in Hines, Illinois.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the appellant, the RO should 
inform the appellant and her 
representative of this and request them to 
submit copies of the outstanding records.  

3.  The RO should request that a VA 
cardiologist review the entire claims file 
and render medical opinions as to:  

(a)  Whether it is at least as likely as 
not that VA hospital care, medial 
treatment or surgical treatment, including 
cardiac catheterization and angioplasty, 
furnished to the veteran at the Hines VAMC 
on the date of his death in November 1997 
caused the veteran's death and, if so, 
whether the proximate cause of death was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical 
treatment or surgical treatment; or 
whether the proximate cause of the 
veteran's death was an event not 
reasonably foreseeable.  

(b)  Whether it is at least as likely as 
not that the June 1994 bilateral occipital 
lobe infarcts and resultant blindness 
caused or contributed to the veteran's 
death, that is, were they the immediate or 
underlying cause of death or etiologically 
related thereto.  

(c)  Whether it is at least as likely as 
not that the June 1994 bilateral occipital 
lobe infarcts and resultant blindness were 
not inherently related to the principal 
cause of death, but contributed 
substantially or materially and combined 
with the principal cause to aid or lend 
assistance to the production of the 
veteran's death.  

The entire claims file and a copy of this 
REMAND must be made available to the VA 
physician for his review.  If deemed 
necessary by the VA physician, the RO 
should obtain any report concerning 
pertinent medical treatment provided the 
veteran prior to his final illness and 
hospitalization.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) and implementing 
regulations (see 66 Fed. Reg. 45630-32 
(Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159) are fully complied 
with and satisfied.  

5.  Then, the RO should readjudicate 
entitlement to Dependency and Indemnity 
Compensation due to the deceased veteran's 
blindness due to bilateral occipital lobe 
infarcts under the provisions of 38 C.F.R. 
§ 3.312 and entitlement to Dependency and 
Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
Supp. 2001).  

6.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should provide the 
appellant and her representative with a 
supplemental statement of the case (SSOC) 
for all issues in appellate status.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The appellant and her 
representative should be provided an 
appropriate period of time to respond to 
the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until she is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





